Citation Nr: 1808090	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-22 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for torsion dystonia.


REPRESENTATION

Veteran represented by:	John P. Dorrity


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 through January 1971, to include service in Vietnam from January 1970 through January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Testimony from the Veteran and his spouse was received during an October 2017 Board hearing.  A transcript of that testimony is associated with the record.


FINDINGS OF FACT

1.  The Veteran was presumably exposed to herbicides during his active duty service.

2.  The weight of evidence is in relative equipoise as to whether the Veteran's torsion dystonia resulted from his in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for torsion dystonia are met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has a condition known as torsion dystonia that resulted from herbicide exposure during service.  The records show that the Veteran had active duty service in Vietnam from January 1970 through January 1971.  By virtue of such service, he is presumed as having been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  That presumption is not contradicted by any contrary evidence.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence shows that torsion dystonia was diagnosed initially in 2009 at the University of Pennsylvania's Department of Neurology. The Veteran and his spouse testified during their October 2017 Board hearing that the Veteran had been demonstrating chronic symptoms of spasms and tightness in his hands and upper extremities dating back to his period of service.

Private opinions from the Veteran's treating neurologists and attending medical staff received in October 2013 suggest that, although a precise etiology for the Veteran's dystonia is not known, recent scientific research has suggested a link between that condition and dioxins contained in Agent Orange.  Scientific research papers submitted by the Veteran and his treatment providers appear to support that conclusion.  In a November 2017 opinion, another of the Veteran's treating physicians at the University of Pennsylvania, Dr. G.H.B., commented that recent medical and scientific literature was continuing to support the conclusion that there is a link between herbicide exposure and movement disorders such as dystonia.  Dr. G.H.B. opined that the existence of such a link is "highly probable" and is supported by existing literature.

Notably, dystonia is not among those disorders listed under 38 C.F.R. § 3.309(e) that are recognized for presumptive service connection based on presumed or documented in-service herbicide exposure.  Moreover, the Board does not make an express finding as to whether the medical community as a whole recognizes an etiological link between disorders such as torsion dystonia and herbicide exposure.  Regardless, the medical evidence in the record here specific to the facts of this Veteran's case suggests that the existence of such a relationship is as likely as not.

The Board finds that the weight of evidence is in relative equipoise as to the question of whether the Veteran's torsion dystonia was caused by or resulted from his presumed in-service herbicide exposure.  Resolving doubt as to that question in the Veteran's favor, the Board concludes that the basic elements for service connection for torsion dystonia are met for this Veteran.  This appeal is granted.


ORDER

Service connection for torsion dystonia is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


